[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ARTICULATION
The co-plaintiff John Fuller is already a party to this action, and therefore it is not necessary to join him as an additional party defendant for the purpose of apportioning liability pursuant to § 52-572h(c) of the Connecticut General Statutes. Voog v. Sindsay, 11 Conn. L. Rep. No. 6, 169 (April 8, 1994); Miano v. Bazzano, 8 Conn. L. Rep. No. 9, 284 (March 1, 1993); Songo v. Calovis, 6 Conn. L. Rep. 302, 303.
Howard F. Zoarski Senior Judge